Citation Nr: 0612503	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

2.	Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

3.	Entitlement to an increased rating for the residuals of 
gunshot and shell fragment wounds of the right thigh and 
pelvis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in October 2003.  


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event or 
related to a service connected disorder.

2.  Degenerative joint disease of the cervical spine was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event or 
related to a service connected disorder.

3.  The residuals of gunshot and shell fragment wounds of the 
right thigh and pelvis are manifested by non-tender, non-
adherent scars, without manifestations of disability of the 
underlying muscle tissue and are productive of no more than 
moderate muscle damage.  

CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was 
neither incurred in nor aggravated by service, may not be 
presumed to have been incurred therein, and is not related to 
a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005).  

2.  Degenerative joint disease of the cervical spine was 
neither incurred in nor aggravated by service, may not be 
presumed to have been incurred therein, and is not related to 
a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005).  

3.  The criteria for a rating in excess of 10 percent for the 
residuals of gunshot and shell fragment wounds of the right 
thigh and pelvis, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5314 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2002 and May 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran and the appellant were 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but they were not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Similarly, any questions related to the effective date of the 
rating of the veteran's shell fragment wound residuals is 
also rendered moot.  

Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative joint disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is seeking service connection for degenerative 
joint disease of the lumbar and cervical spine.  Review of 
the record shows that while on active duty the veteran had no 
complaints or manifestations of cervical or lumbar spine 
disorders.  On examination for separation from service, 
clinical evaluation of the spine was normal.  VA examinations 
conducted in November 1968 and January 1978 show no spine 
disorder, although left sciatica due to the shell fragment 
wound was noted.  Treatment records utilized by the Social 
Security Administration, dated from 1999 to 2003, show that, 
in January 2001, the veteran had lumbar radiculapathy 
superimposed on decreased sensation due to a previous injury.  
X-ray studies dated in June 2003 show mild grade I 
spondylolisthesis at L4-5 and a wedge deformity of L1.  In 
addition, there was some mild spondylosis throughout the 
lumbar spine, with some facet joint arthrosis evident at L4-5 
and L5-S1.  On examination by VA in April 2002, the pertinent 
diagnoses were degenerative joint disease of the lumbar 
spine, with radiculopathy, and degenerative joint disease of 
the cervical spine.  There is no medical opinion regarding 
the etiology of the joint disease of the cervical or lumbar 
spine in these medical records.  As these disorders were not 
manifested during service or until many years thereafter, 
service connection is not warranted on a direct or 
presumptive basis.  

The veteran's main contention is that the cervical and lumbar 
spine disorders are the result of the shell fragment wounds 
for which service connection has been established.  It is 
noted that service connection is currently in effect for 
post-traumatic stress disorder (PTSD), evaluated as 100 
percent disabling; sciatic nerve neuralgia, neurapraxia, left 
pudendal, left obturator and left lateral femoral cutaneious 
nerves due to trauma, evaluated as 20 percent disabling; 
residuals of shrapnel and bullet wounds of the right thigh 
and pelvis, evaluated as 10 percent disabling; the residuals 
of shrapnel and bullet wounds of the left thigh, evaluated as 
10 percent disabling; and urethral stricture, with partial 
sexual impotence and cystitis, evaluated as 10 percent 
disabling.  The veteran has been rated incompetent.  

In an attempt to ascertain whether the veteran's spinal 
disorders may be related to his service connected 
disabilities, an examination was performed by VA in October 
2004.  At that time, the veteran's claims file was reviewed 
and the residuals of the shell fragment wound of the right 
thigh were evaluated.  The examiner commented that no direct 
connection could be found between the service-connected 
injuries and the veteran's cervical or lumbar complaints.  It 
was stated that the veteran had a compression fracture of his 
lumbar spine that could be related to service or to a motor 
vehicle accident that was noted in the medical records.  It 
was considered most likely related to the motor vehicle 
accident.  The shrapnel injuries of the right thigh would not 
result in significant degeneration of the lumbar spine with 
the current level of function of the right thigh being equal 
to that of the left on manual motor testing and physical 
examination evidence.  

The only medical opinion regarding the veteran's lumbar and 
cervical spine disorders is to the effect that it is less 
likely that these disorders are related to the veteran's 
service connected injuries than to other factors, primarily 
the veteran's history of a motor vehicle accident.  As there 
is no affirmative evidence establishing that there is a 
relationship between the service connected disorders and the 
development of the spinal abnormalities, service connection 
on a secondary basis is not warranted.  

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran is seeking an increased evaluation for the 
residuals of gunshot and shell fragment wounds of the right 
thigh.  Review of the service medical records shows that the 
veteran sustained multiple fragment wounds while on active 
duty in the Republic of Vietnam in February 1968.  He had 
gunshot wounds of both anterior thighs and fragment wounds of 
the perineal area.  There was no artery or nerve involvement 
at the thigh words.  He was transferred to a hospital in 
Japan where delayed primary closures were performed.  After 
hospitalization he was discharged with a pertinent final 
diagnosis of multiple fragment wounds of both thighs, well 
healed and nontender.  

An examination was conducted by VA in November 1968.  
Regarding his right thigh disorder, it was noted that the 
veteran sustained a through and though bullet wound of the 
right thigh at a time when he also sustained shrapnel wounds.  
Examination showed a transverse bullet exit and surgical 
wound, measuring 4.5 inches long on the anterior anterior-
medial and medial side of the right mid thigh.  This was 
well-healed and not tender.  It was moderately depressed and 
moderately adherent.  There was a bullet and surgical scar on 
the lateral side of the right mid-thigh.  A shrapnel and 
surgical scar on the anterior surface of the upper right 
thigh measuring 1 and 1/2 by 1 and 1/4 inches.  It was also well-
healed.  The diagnosis was residuals of shrapnel and bullet 
wounds of the right thigh and pelvis.  

An examination was conducted by VA in October 2004.  At that 
time, examination of the right thigh revealed a four-inch 
lateral scar that was slightly hypopigmented.  It was not 
puckered, but flat and nonadherent to the underlying tissues.  
There was no evidence of muscle loss or superficial fascial 
loss.  There was no evidence of breakdown of the scar.  On 
the right medial thigh, he showed a seven inch scar from the 
anterior aspect of the medial thigh to the posterior aspect.  
The posterior three inches of the scar showed puckering every 
2 to 3 cm.  It was deep and down to the layer of the 
superficial fascia and the subcutaneous fat.  There was no 
evidence of breakdown.  There was no evidence of callosities 
and no evidence of cicatrix formation.  He showed 5/5 
adductor and abductor strength.  He showed 5/5 quadriceps and 
hamstring strength.  There was no evidence of weakness of the 
major muscle groups of the right thigh region.  There was no 
evidence of sensory loss distal to the scars.  

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:
    (1) In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next lower 
level than that which would otherwise be assigned.
    (2) In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated to 
the level for unfavorable ankylosis, if not already assigned, 
but the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.  38 C.F.R. § 4.55.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) 
of this section. (iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, or impaired tonus. 
No impairment of function or metallic fragments retained 
in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short 
track from a single bullet,  small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound 
side. 

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring. (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area. Muscles swell and harden abnormally 
in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs of 
severe muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. (B) Adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable 
atrophy. (E) Adaptive contraction of an opposing group of 
muscles. (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy 
of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

For moderate injury of muscle group XIV, a 10 percent 
evaluation is warranted; a 20 percent evaluation requires 
moderately severe disability.  38 C.F.R. § 4.73, Code 5314.  

The veteran sustained a through and though gunshot wound, 
with shrapnel injury of the right thigh during service.  
Following the injury, he received treatment that included 
debridement and delayed primary closure.  He did not have any 
residual infection of sloughing of the muscle tissue and on 
recent examination, no adherence with the underlying muscle 
tissue was found.  While there are several significant scars 
as a result of the wounding, they are not tender and show no 
recurrent break downs of the tissue.  There are no 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.  Tests of 
strength and endurance do not demonstrate positive evidence 
of impairment.  Under these circumstances, there are no 
indications that the veteran's disability meets the criteria 
for a rating in excess of 10 percent.  More than moderate 
muscle damage to the affected group has not been shown.  As 
such, an increase is not warranted.  


ORDER

Service connection for degenerative joint disease of the 
cervical or lumbar spine is denied.  

An increased rating for the residuals of gunshot and shell 
fragment wounds of the right thigh and pelvis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


